Melvin Mayfield, Judge, concurring. I concur in the court’s denial of the appellant’s motion to set bond in the above matter. Under Rules of Criminal Procedure 36.5 — 36.7, persons convicted of crimes other than capital offenses may be admitted to bail by the trial court under the conditions provided by those rules. The motion in this case does not tell us whether the appellant has applied to the trial court for the setting of a bail bond under the provisions of the above rules. Undoubtedly, this matter should first be presented to the trial court. Therefore, I agree that the present motion should be denied.